Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 24, 2009, between Michael Feinman, an individual (the “Executive”), and Aceto Corporation (“Aceto”), a New York corporation, recites and provides as follows: WHEREAS, Aceto desires to continue to retain the services of Executive, and Executive desires to continue to be employed by Aceto, all on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants herein contained, Aceto and Executive agree as follows: 1.
